Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 1 of 31    PageID #: 941




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 UNITED STATES OF AMERICA )
                          )
 v.                       )                  CRIM. NO. 16-00245-CG
                          )
 DIONE PETITE             )

                UNITED STATES’ RESPONSE TO PETITE’S
                    REQUEST FOR EARLY RELEASE
           The United States, by and through Richard W. Moore, the United
 States Attorney for the Southern District of Alabama, submits this
 response to Dione Petite’s pro se motion seeking early release under 18
 U.S.C. § 3582(c)(1)(A).       [Doc. No. 181.]    Petite’s motion should be
 dismissed because she has not submitted a request for compassionate

 release to the Warden of her facility. Alternatively, the Court should
 decline to reduce her sentence in its discretion.

 I.        Background and Procedural History

      A.     Indictment, Plea, and Sentence
           On December 28, 2016, by superseding indictment, a grand jury
 charged       Petite   with   one   count   of   conspiracy   to   distribute
 methamphetamine (21 U.S.C. § 846) and six counts of possessing
 methamphetamine with the intent to distribute it (21 U.S.C. § 841(a)(1)).

 [Doc. No. 36.] The same indictment charged three codefendants with the
 same and additional crimes. [Id.]
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 2 of 31   PageID #: 942




       On January 23, 2017, this Court accepted Petite’s guilty plea to the
 conspiracy charge. [Doc. No. 65 (text-only order).] As part of a plea

 agreement, the United States agreed to move to dismiss the other charges
 against Petite and to recommend that Petite be sentenced “at the low end
 of the advisory guideline range per count of conviction as determined by
 the Court.” [Doc. No. 63 at 6–7.] In addition to entering a plea of guilty
 to the conspiracy count, Petite agreed to waive her rights to appeal and
 to bring a motion under 28 U.S.C. § 2255, subject to several exceptions.

 [Id. at 12.]
       Petite’s pre-sentence investigation report (“PSR”) calculated her
 offense level as 38 and her criminal history category as IV, resulting in a
 Guidelines range of 324 to 405 months. [Doc. No. 85 at 7, 8, 12.] The
 PSR included Petite’s statement that she had no children and described
 her physical condition at the time of sentencing. [Id. at 10.] It said that
 Petite suffered from obesity, chronic back pain, and arthritis. It also
 reported that Petite had suffered a transient ischemic attack and had
 had hip replacement surgery in 2015. [Id.]
       On May 3, 2017, this Court varied below the Guidelines range and
 sentenced Petite to 150 months in prison. [Doc. No. 90 at 2.] The Court
 recommended that BOP place Petite in a facility that could provide
 mental health treatment and that could meet her medical needs. [Id.]
       Petite’s projected release date is March 14, 2028.                  See
 bop.gov/inmateloc (Register Number 12611-003).

                                      2
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 3 of 31   PageID #: 943




       B.     Petite’s First Motion for Compassionate Release
            Petite previously moved for compassionate release based on her

 weight and various health conditions. [Doc. No. 159 at 4.] Her motion
 was procedurally proper, as she had previously submitted a request for
 compassionate release to the Warden of her facility. [See Doc. No. 165-
 1.]
            The Court denied her motion. [Doc. No. 180.] It concluded that
 Petite’s medical conditions did not constitute an extraordinary and

 compelling reason to reduce her sentence. [Id. at 11.] Even if Petite
 qualified for compassionate release consideration, the Court said, it
 would “not be inclined to exercise its discretion to reduce her sentence”
 because she has “served only one third” of her sentence. [Id.]

       C.     Bureau of Prisons’ Response to the COVID-19 Pandemic
            As this Court is well aware, COVID-19 is an extremely dangerous
 illness that has caused many deaths in the United States in a short
 period of time and that has resulted in massive disruption to our society
 and economy. In response to the pandemic, Bureau of Prisons (“BOP”)
 has taken significant measures to protect the health of the inmates in its
 charge.
            BOP has explained that “maintaining safety and security of [BOP]
 institutions is [BOP’s] highest priority.” BOP, Updates to BOP COVID-
 19 Action Plan: Inmate Movement (Mar. 19, 2020), available at
 https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

                                        3
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 4 of 31   PageID #: 944




       Indeed, BOP has had a Pandemic Influenza Plan in place since
 2012. BOP Health Services Division, Pandemic Influenza Plan-Module

 1: Surveillance and Infection Control (Oct. 2012), available at
 https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf.                That
 protocol is lengthy and detailed, establishing a six-phase framework

 requiring BOP facilities to begin preparations when there is first a
 “[s]uspected human outbreak overseas.” Id. at i. The plan addresses
 social distancing, hygienic and cleaning protocols, and the quarantining
 and treatment of symptomatic inmates.
       Consistent with that plan, BOP began planning for potential
 coronavirus transmissions in January.         At that time, the agency
 established a working group to develop policies in consultation with
 subject matter experts in the Centers for Disease Control, including by
 reviewing guidance from the World Health Organization.

       On March 13, 2020, BOP began to modify its operations, in
 accordance with its Coronavirus (COVID-19) Action Plan (“Action Plan”),
 to minimize the risk of COVID-19 transmission into and inside its
 facilities. Since that time, as events require, BOP has repeatedly revised
 the Action Plan to address the crisis.
       BOP’s operations are presently governed by Phase Seven of the
 Action Plan. The current modified operations plan requires that all
 inmates in every BOP institution be secured in their assigned
 cells/quarters, in order to stop any spread of the disease. Only limited

                                      4
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 5 of 31   PageID #: 945




 group gathering is afforded, with attention to social distancing to the
 extent possible, to facilitate commissary, laundry, showers, telephone,

 and computer access. Further, BOP has severely limited the movement
 of inmates and detainees among its facilities. Though there will be
 exceptions for medical treatment and similar exigencies, this step as well
 will limit transmissions of the disease. Likewise, all official staff travel
 has been cancelled, as has most staff training.
       All staff and inmates have been and will continue to be issued face

 masks and strongly encouraged to wear an appropriate face covering
 when in public areas when social distancing cannot be achieved.
       Every newly admitted inmate is screened for COVID-19 exposure
 risk factors and symptoms. Asymptomatic inmates with risk of exposure
 are placed in quarantine for a minimum of 14 days or until cleared by
 medical staff. Symptomatic inmates are placed in isolation until they
 test negative for COVID-19 or are cleared by medical staff as meeting
 CDC criteria for release from isolation.       In addition, in areas with
 sustained community transmission, all facility staff are screened for
 symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit
 or higher are barred from the facility on that basis alone. A staff member
 with a stuffy or runny nose can be placed on leave by a medical officer.
       Contractor access to BOP facilities is restricted to only those
 performing essential services (e.g. medical or mental health care,
 religious, etc.) or those who perform necessary maintenance on essential

                                      5
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 6 of 31   PageID #: 946




 systems. All volunteer visits are suspended absent authorization by the
 Deputy Director of BOP. Any contractor or volunteer who requires access

 will be screened for symptoms and risk factors.
       Social and legal visits were stopped as of March 13, and remain
 suspended at this time, to limit the number of people entering the facility
 and interacting with inmates.         In order to ensure that familial
 relationships are maintained throughout this disruption, BOP has
 increased detainees’ telephone allowance to 500 minutes per month.

 Tours of facilities are also suspended. Legal visits will be permitted on a
 case-by-case basis after the attorney has been screened for infection in
 accordance with the screening protocols for prison staff.
       Further details and updates of BOP’s modified operations are
 available to the public on the BOP website at a regularly-updated
 resource page: www.bop.gov/coronavirus/index.jsp. [See also Exhibit A

 (Examining Best Practices for Incarceration and Detention During
 COVID-19: Hearing Before the Senate Comm. on the Judiciary (June 2,
 2020) (joint statement of BOP Director Carvajal and BOP Medical

 Director Dr. Allen)).]
       In addition, in an effort to relieve the strain on BOP facilities and
 assist inmates who are most vulnerable to the disease and pose the least
 threat to the community, BOP is exercising greater authority to
 designate inmates for home confinement.         On March 26, 2020, the
 Attorney General directed the Director of the Bureau of Prisons, upon

                                      6
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 7 of 31   PageID #: 947




 considering the totality of the circumstances concerning each inmate, to
 prioritize the use of statutory authority to place prisoners in home

 confinement. That authority includes the ability to place an inmate in
 home confinement during the last six months or 10% of a sentence,
 whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to home
 confinement those elderly and terminally ill inmates specified in 34
 U.S.C. § 60541(g).
       Congress has also acted to enhance BOP’s flexibility to respond to

 the pandemic. Under the CARES Act, enacted on March 27, 2020, BOP
 may “lengthen the maximum amount of time for which the Director is
 authorized to place a prisoner in home confinement” if the Attorney
 General finds that emergency conditions will materially affect the
 functioning of BOP.     Pub. L. No. 116-136, § 12003(b)(2). On April 3,
 2020, the Attorney General gave the Director of BOP the authority to
 exercise this discretion, beginning at the facilities that thus far have seen
 the greatest incidence of coronavirus transmission. See Exhibit B (Mem.
 for Director of Bureau of Prisons). Since March, BOP has placed an
 additional 7,695 inmates on home confinement. See bop.gov/coronavirus
 (last accessed on September 29, 2020).
       Taken together, all of these measures are designed to mitigate
 sharply the risks of COVID-19 transmission in a BOP institution. BOP
 has pledged to continue monitoring the pandemic and to adjust its
 practices as necessary to maintain the safety of prison staff and inmates

                                      7
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 8 of 31   PageID #: 948




 while also fulfilling its mandate of incarcerating all persons sentenced or
 detained based on judicial orders.

         Unfortunately and inevitably, some inmates have become ill, and
 more likely will in the weeks ahead. But BOP must consider its concern
 for the health of its inmates and staff alongside other critical
 considerations.    For example, notwithstanding the current pandemic
 crisis, BOP must carry out its charge to incarcerate sentenced criminals
 to protect the public. It must consider the effect of a mass release on the

 safety and health of both the inmate population and the citizenry. It
 must marshal its resources to care for inmates in the most efficient and
 beneficial manner possible.     It must assess release plans, which are
 essential to ensure that a defendant has a safe place to live and access to
 health care in these difficult times. And it must consider myriad other
 factors, including the availability of both transportation for inmates (at
 a time that interstate transportation services often used by released
 inmates are providing reduced service), and supervision of inmates once
 released (at a time that the Probation Office has necessarily cut back on
 home visits and supervision).

    D.     Petite’s Current Motion
         Petite’s motion requests a modification of her sentence under 18
 U.S.C. § 3582(c)(1)(A).   [Doc. No. 181.]    She cites the same medical

 conditions as she cited in her prior motion for compassionate release, but
 adds that those conditions put her at increased risk for severe illness if
                                      8
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 9 of 31   PageID #: 949




 she were to contract COVID-19. [Id. at 3–4.] She says that she qualifies
 for compassionate release consideration under three subsections of the

 Sentencing Guidelines: U.S.S.G. §1b1.13 app. note 1(A), (B), and (D). [Id.
 at 7.] She also says that BOP has not adequately responded to the
 conditions created by the pandemic.1 [Id. at 8, 15.]

       Petite writes that she “has not exhausted her administrative
 remedies” related to her request for compassionate release. [Id. at 5.]
 She writes that the Court should excuse the procedural prerequisites to
 filing a motion for compassionate release because of her health condition
 and “the urgency of the circumstances.” [Id.]
       This Court ordered the United States to respond. [Doc. No. 182
 (text-only order).]

 II.   Analysis
       Petite’s motion should be dismissed without prejudice because, as
 she writes in her motion, she has not met the procedural prerequisites to
 filing her motion. In the alternative, the Court should decline to reduce
 her sentence in its discretion.




       1Petite is incarcerated at Aliceville FCI. As of the date of this
 response, BOP reports that there are seven inmates and eight staff
 members at the facility with active cases of COVID-19. It also reports
 that 18 inmates and nine staff members have recovered from the virus.
 See bop.gov/coronavirus.
                                      9
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 10 of 31   PageID #: 950




    A.        Petite’s Motion Is Not Properly Before the Court
         Petite’s motion is not properly before the Court. Title 18 Section

 3582(c)(1)(A) contains a mandatory claims-processing rule requiring
 defendants to first request that BOP file a motion on their behalf. Petite
 writes that she has not pursued her request through BOP, so the Court
 should dismiss her motion without prejudice.

         1.     Petite  Has      Not     Met     § 3582(c)’s    Procedural
                Requirements
         “Federal courts are forbidden, as a general matter, to ‘modify a term
 of imprisonment once it has been imposed,’ 18 U.S.C. § 3582(c); but the
 rule of finality is subject to a few narrow exceptions.” Freeman v. United
 States, 564 U.S. 522, 526 (2011). The defendant bears the burden to show
 eligibility for a modification of sentence.      18 U.S.C. § 3582(c)(1)(A);
 Cannon v. United States, 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29,
 2019); see United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)
 (“[A] defendant, as the § 3582(c)(2) movant, bears the burden of
 establishing that a retroactive amendment has actually lowered his
 guidelines range in his case.”).
         Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain
 circumstances, grant a defendant’s motion to reduce his or her term of
 imprisonment. Before filing that motion, however, the defendant must
 first request that BOP file such a motion on his or her behalf.

 § 3582(c)(1)(A). A court may grant the defendant’s own motion for a


                                       10
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 11 of 31   PageID #: 951




 reduction in his sentence only if the motion was filed “after the defendant
 has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf” or after
 30 days have passed “from the receipt of such a request by the warden of
 the defendant’s facility, whichever is earlier.” Id.
       BOP has issued regulations and a program statement governing
 requests to the Warden for compassionate release.               To “request”
 compassionate release based on an extraordinary or compelling reason, a

 defendant “shall” provide certain “minimum” information. 28 C.F.R.
 § 571.61(a). The defendant must detail the extraordinary or compelling
 reasons that they believe justify release. 28 C.F.R. § 571.61(a)(1). In
 addition, the defendant must include “[p]roposed release plans, including
 where    the   inmate   will   reside,    how   the    inmate   will   support
 himself/herself, and, if the basis for the request involves the inmate’s
 health, information on where the inmate will receive medical treatment,
 and how the inmate will pay for such treatment.”                   28 C.F.R.
 § 571.61(a)(2).
       After BOP receives a request for compassionate release, the agency
 conducts an extensive assessment of the request. Prior to approving a
 request for a reduced sentence, pursuant to agency policy and
 Department regulation, the BOP conducts a thorough evaluation of the
 circumstances underlying the request, including gathering and assessing
 all pertinent institutional, medical, and other personal records. The

                                      11
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 12 of 31   PageID #: 952




 review is conducted by the warden of the institution where the inmate is
 confined; the BOP General Counsel; the BOP Medical Director and/or the

 Assistant Director of the Correctional Programs Division, depending on
 the nature of the request; and ultimately the Director of the BOP. See 28
 C.F.R. § 571.62(a); BOP Program Statement 5050.50, Compassionate
 Release/Reduction in Sentence: Procedures for Implementation of 18
 U.S.C.    §§ 3582   and    4205(g),   available   at   https://www.bop.gov/
 policy/progstat/5050_050_EN.pdf. The General Counsel also solicits the

 opinion of the United States Attorney in the district in which the inmate
 was sentenced. 28 C.F.R. § 571.62(a)(2). Finally, where an inmate’s term
 of imprisonment is to be followed by a period of supervised release, the
 agency contacts the United States Probation Office for the district to
 which the inmate would be released to ensure the proposed release plan
 required by 28 C.F.R. § 571.61(a)(2) is appropriate and the location to

 which the inmate would be released comports with the terms of the
 inmate’s supervised release. See BOP Program Statement 5050.50 at 14.
       BOP’s extensive review serves to ensure that the defendant’s

 request meets the requirements for compassionate release. Evidence
 collected during the review sheds light on whether the request reflects
 extraordinary and compelling circumstances; the inmate’s early release

 would not unduly minimize the severity of the inmate’s offense; and the
 inmate’s early release would not unduly jeopardize public safety, which



                                       12
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 13 of 31   PageID #: 953




 are all factors that must be taken into account by the Court under Section
 1B1.13 of the Sentencing Guidelines and the BOP program statement.

       Here, Petite candidly admits that she that she “has not exhausted
 her administrative remedies” related to her request for compassionate
 release. [Doc. No. 181 at 5.] At the outset, Petite’s prior request for
 compassionate release does not make her current motion procedurally
 proper.    This Court recently concluded that it lacked authority to
 entertain a COVID-19-based motion for compassionate under these

 circumstances. United States v. Gray, 2020 WL 2132948 at *6 (S.D. Ala.
 May 4, 2020) (DuBose, C.J.).       Gray had submitted a request to the
 Warden of her facility citing medical conditions as the basis for her early
 release. Id. at *2. Before this Court, however, she added that “possible
 exposure” to the COVID-19 pandemic in combination with her medical
 condition was another basis for her early release. Id. at *6. The Court
 denied Gray’s motion for compassionate release on its merits insofar as
 it raised the same basis for that relief as stated in her request to BOP.
 Id. at *4–*5. But it dismissed without prejudice Gray’s new, pandemic-
 related claim. Id. at *6. In doing so, the Court made clear that Gray
 could submit a new request to the Warden based on the new
 circumstances and, if there were no answer after 30 days, file a new
 motion based on those new circumstances. Id.
       This Court is not alone in reaching the obvious conclusion that a
 motion for compassionate release in federal court must be on the same

                                      13
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 14 of 31   PageID #: 954




 basis raised in a request to the Warden. After all, one of the purposes of
 behind the procedural requirements of § 3582(c)(1)(A) “is to give the BOP

 an opportunity to address the issue.” United States v. Valenta, 2020 WL
 1689786, at *1 (W.D. Pa. Apr. 7, 2020). If the “evidence and arguments”
 underlying a defendant’s motion were not “presented to the Bureau of
 Prisons first,” the district court is not empowered to review the new
 evidence and arguments. United States v. Jenkins, 2020 WL 1872568, at
 *1 (D. Neb. Apr. 14, 2020).        Therefore, a defendant who has not

 “exhausted [their] administrative remedies regarding [their] complaint
 about COVID-19 . . . cannot properly bring [their] motion” to federal
 court. United States v. Mollica, 2020 WL 1914956 at *6 (N.D. Ala. April
 20, 2020); see also United States v. Rodriguez-Orejuela, ___ F. Supp. 3d
 ___, 2020 WL 2050434 (S.D. Fla. April 28, 2020) (same); United States v.
 Walls, ___ F. Supp. 3d ___, 2020 WL 1934963 at *3 (E.D. Mich. April 22,
 2020) (same); United States v. Mogavero, 2020 WL 1853754, at *2 (D.
 Nev. Apr. 13, 2020) (same).
       Petite has not demonstrated that her motion is properly before the
 Court. This Court should thus dismiss it without prejudice.

       2.    Section 3582(c)’s Procedural Requirements                    Are
             Mandatory Claim-Processing Rules
       This Court cannot ignore § 3582(c)(1)(A)’s procedural requirements

 because they are mandatory claim-processing rules. Claim-processing
 rules “seek to promote the orderly progress of litigation by requiring that

                                      14
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 15 of 31   PageID #: 955




 the parties take certain procedural steps at certain specified times.”
 Henderson v. Shinseki, 562 U.S. 428, 435 (2011). Contrary to Petite’s

 current arguments [Doc. No. 181 at 5], the claim-processing rules cannot
 be excused.
       As several Courts of Appeals have concluded, § 3582(c)(1)(A)’s
 procedural requirements are “paradigmatic mandatory claim-processing
 rule[s]. United States v. Franco, ___ F.3d ___, 2020 WL 5249369 at *2
 (5th Cir. Sept. 3, 2020); United States v. Alam, 960 F.3d 831,833–34 (6th

 Cir. 2020). Section 3582 provides that a federal court “may not modify a
 term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c).
 But, it may modify a prison term on a defendant’s motion subject to
 several requirements, including that the defendant has “fully exhausted
 all administrative rights to appeal a failure of the Bureau of Prisons to
 bring a motion on the defendant’s behalf” or that the defendant has
 waited “30 days from the receipt of such a request by the warden of the
 defendant’s facility, whichever is earlier.”     18 U.S.C. § 3582(c)(1)(A).
 That language is “mandatory.” Franco, 2020 WL 5249369 at *2.
       The Court cannot excuse a defendant’s failure to comply with
 § 3582(c)(1)(A)’s claims-processing rules.     “Because ‘congress sets the
 rules’ when it comes to statutory exhaustion requirements,” the judiciary
 may not craft exceptions to those requirements unless “Congress wants
 [it] to.” Alam, 960 F.3d at 834 (quoting Ross v. Blake, 578 U.S. ___, 136
 S. Ct. 1850, 1857 (2016)). And, “[n]othing in § 3582(c)(1)(A) suggests the

                                      15
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 16 of 31   PageID #: 956




 possibility of judge-made exceptions.” Id. Rather, “Congress used clear
 language,” and “all requests for compassionate release must be presented

 to the Bureau of Prisons before they are litigated in the federal courts.”
 Franco, 2020 WL 5249369 at *2.
         When “properly invoked,” mandatory claim-processing rules “must
 be enforced.” Hamer v. Neighborhood Hous. Servs. Of Chi., 583 U.S. ___,
 138 S. Ct. 13, 17 (2017). The United States invokes the rule, so Petite’s
 motion must be dismissed without prejudice.

    B.     Alternatively, the Court Should Deny Petite’s Motion in
           its Discretion
         Even if Petite’s motion were properly before the Court, it should
 decline to reduce her sentence in its discretion. As a preliminary matter,
 the United States agrees that Petite’s medical conditions put her at
 increased risk for severe illness if she were to contract COVID-19. The
 sealed medical records which accompanied the United States’ response

 to Petite’s prior motion corroborate that Petite has Type-II diabetes and
 a BMI of over 30.       [See Sealed Exhibit to the United States’ prior
 response, at 6, 29.] See Centers for Disease Control, People with Certain
 Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-
 ncov/need-extra-precautions/people-with-medical-conditions.html          (last
 updated September 11, 2020). If her motion were properly before the

 Court,    then,   she   would be eligible     for   compassionate     release
 consideration. U.S.S.G. §1B1.13 app. note 1(A)(ii).

                                      16
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 17 of 31   PageID #: 957




       However, the Court should find in the alternative that it would
 decline to reduce Petite’s sentence in its discretion. If an inmate carries

 their burden to show an extraordinary and compelling reason to warrant
 a sentence reduction under § 3582(c)(1)(A), this Court then considers the
 sentencing factors in 18 U.S.C. § 3553(a) when deciding whether to
 exercise its discretion to grant their motion. 18 U.S.C. § 3582(c)(1)(A).
       For Petite’s conviction for conspiring to possess methamphetamine
 with the intent to distribute it, the Sentencing Guidelines recommended

 a sentence of between 324 and 405 months.             [Doc. No. 85 at 12.]
 Ultimately, after considering the factors in 18 U.S.C. § 3553(a), the Court
 sentenced Petite to 150 months in prison. Her projected release date is
 in March of 2028. See bop.gov/inmateloc (Register Number 12611-003).
       As the Court previously concluded, Petite has only served a small
 percentage of her sentence, and that sentence remains appropriate. [Doc.
 No. 180 at 11.] That conclusion remains true in response to her second
 motion. Petite’s sentence is fair, appropriate, and necessary to deter
 crime and protect the community. 18 U.S.C. § 3553(a). It should not be
 modified.

 III. Conclusion
       Petite has not carried her burden to show that her motion is
 properly before the Court, so it should be dismissed without prejudice. In

 the alternative, the Court should decline to reduce her sentence in its
 discretion.
                                      17
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 18 of 31   PageID #: 958




       Respectfully submitted,

                                           RICHARD W. MOORE
                                           UNITED STATES ATTORNEY
                                           By:

                                           /s/ Oliver McDonald
                                           Oliver McDonald
                                           Assistant United States Attorney
                                           63 South Royal Street, Suite 600
                                           Mobile, Alabama 36602
                                           Telephone: (251) 441-5845
                                           Fax: (251) 441-5277

                      CERTIFICATE OF SERVICE

       I certify that, on September 29, 2020, I electronically filed the
 foregoing with the Clerk of Court using the CM/ECF system, which will
 automatically serve any counsel of record. Further, a copy of the
 foregoing was mailed on this date to: Dione Petite, No. 12611-003, FCI
 Aliceville, Satellite Camp, P.O. Box 487, Aliceville, Alabama 35442.

                                           /s/ Oliver McDonald
                                           Oliver McDonald
                                           Assistant United States Attorney




                                      18
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 19 of 31   PageID #: 959




             EXHIBIT A
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 20 of 31   PageID #: 960




                              STATEMENT OF

                         MICHAEL D. CARVAJAL
                               DIRECTOR
                                  AND
                          DR. JEFFERY ALLEN
                          MEDICAL DIRECTOR
                      FEDERAL BUREAU OF PRISONS




                                BEFORE THE

                     COMMITTEE ON THE JUDICIARY
                        UNITED STATES SENATE



                      FOR A HEARING ON
         EXAMINING BEST PRACTICES FOR INCARCERATION
               AND DETENTION DURING COVID-19




                                PRESENTED
                                JUNE 2, 2020
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 21 of 31                   PageID #: 961




                            Statement of Michael D. Carvajal
                           Director, Federal Bureau of Prisons
                                           And
                                     Dr. Jeffery Allen
                        Medical Director, Federal Bureau of Prisons
                          Before the Committee on the Judiciary
                                   United States Senate
                                       June 2, 2020


         Good morning, Chairman Graham, Ranking Member Feinstein, and Members of the
 Committee. You have asked me to come before you today to discuss the Bureau of Prisons'
 (Bureau's) mission and operations in response to the COVID-19 pandemic that is impacting our
 country, and indeed, the world. The Bureau's response and management of COVID has received
 a great deal of Congressional, media, and stakeholder interest and scrutiny in the wake of this
 pandemic. Much of this inquiry has been based on misinformation as to our response. We
 appreciate this opportunity to discuss in person all that we have been doing to reduce risks and
 mitigate the impacts of the pandemic, and to keep our staff, inmates, and communities safe.

         I was honored to be selected by Attorney General Barr to lead the Bureau and to work
 alongside the finest corrections professionals in the world. I have spent 28 years in the Bureau,
 starting as a Correctional Officer, moving up through the ranks of Correctional Services to
 become a Warden, Regional Director, and now Director. I was appointed to serve as the
 Bureau’s eleventh Director on February 25, 2020, just about four weeks before the Bureau’s first
 inmate COVID-19 positive case. In these past three months, I have seen the Bureau’s over
 36,000 corrections professionals work tirelessly and with profound dedication toward their
 mission to protect the health and safety of inmates, fellow staff and the public. I am keenly
 aware of the personal sacrifices these law enforcement officers make in fulfilling our important
 public safety mission. The great work they do every day goes largely unseen by the general
 public. Yet this inherently dangerous work helps keep our communities safe. Many
 communities have been very supportive and appreciative of the difficult challenges our law
 enforcement personnel face and overcome even in the absence of this public health crisis. Some
 communities support and applaud our staff as frontline heroes, and other communities have
 treated these brave staff and fellow citizens in a far less courteous manner, sometimes even
 accusatory or hostile. Those latter reactions, albeit rare, are disappointing, and unwarranted.

        The Bureau has a sound pandemic plan in place and a well-established history of
 managing and responding to communicable disease outbreaks, such as influenza. We used this
 pandemic plan as a springboard for our COVID-19 response planning beginning in January,
 when our medical leadership began consulting with relevant experts, including the Centers for
 Disease Control and Prevention (CDC), the U.S. Public Health Service, the Office of Personnel
 Management (OPM), and the Office of the Vice President. We leveraged and implemented
 guidance from these experts and used it in developing protocols for screening inmates and staff
 with potential exposure risk factors. We have continued this strong collaboration, with our
 Medical Director and staff consulting on an almost daily basis with the CDC to ensure we are
 implementing best practices based on science and sound judgment, as the knowledge about and
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 22 of 31                      PageID #: 962




 response to the pandemic continues to evolve. We have invited the CDC into our facilities and
 had them evaluate our work, which has been met with praise for our planning and
 implementation in the wake of a very vexing virus. We continue to collaborate with the CDC in
 providing information to assist them in developing additional guidance for corrections
 professionals nationwide.

        In order to be transparent about our plans, operations, and statistics, the Bureau has put
 together a detailed and thorough COVID-19 pandemic resource area on our public website at
 www.bop.gov/coronavirus. The website is updated daily at 3 pm with our latest information as
 reported by the BOP's Office of Occupational Health and Safety. In addition, the Bureau
 provides a weekly telephonic briefing for staff from the United States Senate and U.S. House of
 Representatives Judiciary and Appropriations Committees.

                                       CURRENT STATUS

          The Bureau manages the health and treatment of approximately 149,000 inmates in BOP
 facilities and RRCs. Over half of our institutions have no COVID-19 positive cases among
 inmates or staff. Indeed, two-thirds of our positive cases are in just 7 of our 122 institutions
 nationwide. As of June 1, 2020, across all facilities, there are 1,650 federal inmates who are
 currently COVID-19 positive based on test results. There are also currently 171 Bureau staff who
 have confirmed positive test results for COVID-19 nationwide, with 445 staff recovered and
 returning to work.

           In total, from March 1, 2020, the date of the beginning of the national emergency
 proclaimed by President Trump, until today, 5,323 inmates total have tested positive for COVID-
 19 and to-date, 3,784 have recovered. More than 80 percent of infected individuals have not
 become significantly ill. The number of hospitalized inmates – those who became significantly
 ill – is currently only 83 in total. And in fact, the number hospitalized is on a significant
 downward trajectory (see attached), suggesting that our attempts to mitigate the transmission of
 the virus is effective. Regrettably, there have been 68 federal inmate deaths from COVID-19.

         To-date, the Bureau’s overall infection rate is approximately 4%, including clinically-
 probable and suspect cases, and based on the total number of inmates in custody. The BOP's
 death rate of those infected is approximately 1.1% and is slightly lower than the US rate of 1.3%.
 The BOP's rate of hospitalization has continued to decline over time with only 83 inmates
 currently hospitalized and only 22 of those on ventilators.

                                    PANDEMIC PLANNING

        In response to the COVID-19 pandemic, the Bureau has taken, and will continue to take,
 aggressive steps to protect the safety and security of all staff and inmates, as well as members of
 the public. Using the Incident Command System (ICS) framework, the Bureau developed,
 implemented, and updated an incident action plan that addresses our modified institution
 operations, Continuity of Operations Program, information technology readiness, supply
 management, inmate movement, inmate visitation, and official staff travel, as well as other
 important aspects of our operations. In addition to the modifications we have already
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 23 of 31                    PageID #: 963




 undertaken, we continue to find innovative ways to continue to provide inmate programming to
 assist them with reentry.
         The Bureau has also provided on an on-going basis detailed information about COVID-
 19 based on CDC guidance to inmates and staff on symptoms, transmission, preventative
 measures, and importance of reporting any potential symptoms to Health Services staff. We
 have an internal web-based system for tracking and monitoring infectious diseases and
 outbreaks, which leverages data from Bureau operational systems and facilitates the management
 of active cases for health care and correctional professionals system-wide. In all of our
 guidance, one simple preventative measure we have stressed is practicing good hygiene, as basic
 hygiene practices can be very effective in reducing the spread of germs. In addition, despite
 random reports of shortages, all institutions have ample cleaning products, disinfectant, and soap
 available and may procure additional supplies from a regional or national stockpile.

                          PERSONAL PROTECTIVE EQUIPMENT

         Initially, the Bureau was facing the same personal protective equipment (PPE) supply
 chain challenges as the rest of the country. We had appropriate amounts of PPE in our
 inventories, but we were concerned we would not be able to obtain additional needed supplies
 going forward as existing inventories dwindled. However, through scouring of available markets
 and use of emergency purchasing authorities, the Bureau successfully acquired a sizable
 stockpile of PPE. Each institution maintains a detailed inventory of PPE which is also monitored
 by our Emergency Operations Center in headquarters, to include N95 respirators, surgical masks,
 cloth face coverings, goggles/face shields, gloves, gowns, hand sanitizer, and cleaning supplies.
 In addition, each of our six regions maintains a regional stockpile, where items can be drop-
 shipped in one day to an institution that needs additional PPE. Note that initial CDC guidance
 was that face coverings were not recommended as a general measure. As the science evolved as
 to how the disease is transmitted, the CDC changed their guidance to recommend wearing face
 coverings. Within 24 hours of that change, we had provided face coverings to most of our staff
 and inmates. Within 72 hours, all of our inmates and staff were provided face coverings. To
 further augment our supplies, and consistent with the request of some congressional members, 15
 Federal Prison Industries (FPI) factories were converted to PPE production for cloth face
 coverings, gowns, face shields, and hand sanitizer, allowing us to be more self-sustaining in
 production areas rather than burdening the public supply chain.

                                 INSTITUTION OPERATIONS

         On March 13, 2020, in response to an increasing number of people with COVID-19
 positive infections in various communities, the Bureau implemented an action plan to
 significantly limit movement in and out of our federal prisons. Almost all inmate internal ─ or
 Bureau-controlled ─ movement was suspended. There was some very limited inmate movement
 that was required, to include movements for forensic studies, writs, Interstate Agreements on
 Detainers, medical and mental health treatment, and transfer to RRCs or home confinement.
 New admissions to the Bureau from the USMS continued, as legally required. While we
 received criticism for that continued movement, it is critical to note that the criminal justice
 system did not stop processing criminal cases during the pandemic. Individuals in the
 community continue to commit crimes, arrests continue to be made, federal courts continue to
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 24 of 31                      PageID #: 964




 adjudicate and sentence offenders, and thus detainees and sentenced inmates continue to enter
 our system. We are legally required to take these individuals from the Courts, and cannot control
 who the courts place into our system. Some of these inmates are housed in Bureau detention
 facilities and jail units prior to sentencing, but the vast majority of them come to us from local
 jails or as voluntary surrenders. Working with the Department of Justice, we attempted to slow
 the entrance of some of these new admissions until additional testing capability was acquired.

          As a critical part of our plan to mitigate the transmission of COVID-19 throughout its
 facilities nationwide, the Bureau, in coordination with the U.S. Marshals Service (USMS),
 has decreased internal movement by 90%. This action, along with the Bureau's implementation
 of a robust quarantine and isolation strategy for all new arrivals, was a bold and important short-
 term step to ensure the Department of Justice is protecting the health of the public, the staff, and
 the inmates in our custody to the greatest extent possible.

         With the March 13 guidance, we also put in place, to the greatest extent possible within
 the prison environment, social distancing procedures. As is widely noted, prisons are not
 designed for social distancing. In fact, they are designed for just the opposite. Nonetheless, we
 modified our operations to the extent we could to minimize co-mingling and group gathering.
 We suspended social visiting as well, to decrease the flow of individuals from the community
 into the prison. Understanding the importance of visitation to the inmate population, we
 significantly increased telephone minutes for the inmates from 200 to 500 minutes on March 13,
 2020, and later, on April 8, 2020, in accordance with the CARES Act, we made telephone calls
 free for the inmate population. We also made video-visiting, which we have available at our
 female facilities, free of charge. The free telephone calls were clearly appreciated by the inmate
 population, as telephone minutes increased by nearly 50% the next day. We are currently
 finalizing a regulation to formalize this program.

         On March 26, 2020, we implemented enhanced daily monitoring, to include the cessation
 of movement for any inmate who screened positive for COVID-19. On March 31, 2020,
 enhanced modified operations were introduced to further limit movement within the institution
 and enable maximizing social distancing while still allowing inmates access to critical resources,
 to include eating meals in their rooms or cells or in small groups within housing units, and
 limiting programmatic offerings to individualized or small group activities, and having Chaplains
 and Psychologists visit inmates in their housing areas. We instituted requirements on April 7,
 2020 for all inmates releasing from the Bureau or transferring to a RRC or Home Confinement to
 be placed on 14-day quarantine prior to their anticipated release or transfer. These procedures
 remain in place to promote public safety.

         As I noted above, throughout this pandemic the federal courts have continued to remand
 pre-trial detainees to federal custody nationwide and to sentence inmates who are in our
 detention sites to terms of federal incarceration. As individuals continue to be remanded to
 Bureau detention sites, that capacity quickly fills. To ensure those facilities do not become
 dangerously overcrowded – a situation that is not only a health risk but also creates safety and
 security risks - some limited inmate movement must continue. As such, the Bureau and USMS
 will have to resume limited movement of inmates in order to appropriately manage the
 population within detention facilities to reduce risk. Since ceasing most movement, there have
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 25 of 31                      PageID #: 965




 been 6,800 USMS inmates in state and local jails that require movement into the Bureau and
 another 7,000 inmates currently in Bureau custody who are pending regular movement to their
 designated facilities.

          Effective May 18, 2020, the Bureau and the USMS began coordinating carefully to
 transport and transfer federal inmates into the Bureau's custody while taking proactive steps,
 including aggressive testing, to mitigate the transmission of COVID-19 into our
 environment. The Bureau is testing all inmates upon arrival to our detention facilities, jail units,
 and quarantine/testing sites. Furthermore, all inmates are tested prior to departing these facilities
 to ensure inmates are safely transported to their designated facilities. As a second precaution, the
 Bureau will temporarily house all incoming inmates in one of three quarantine sites: FCC Yazoo
 City, Mississippi; FCC Victorville, California; and Federal Transfer Center, Oklahoma City,
 Oklahoma. These inmates are tested again before moving to their final Bureau designated
 facility.

         Further, regardless of COVID-19 planning and protocol, emergencies have and will
 continue to arise that require us to adapt changes to our procedures. For example, in the midst of
 the diligent work Bureau staff were undertaking nationwide to counter the pandemic, on April
 13, 2020, Federal Correctional Institution (FCI) Estill, South Carolina was struck by a tornado
 causing extensive damage to both the medium and minimum security institutions. Despite the
 damage to the facilities, only five inmates sustained very minor injuries. Over the ensuing four
 days, we were able to safely and securely move 842 inmates, relocating them to a prison in
 Pennsylvania that had available capacity. We have plans in place to deal with situations such as
 these, and even with the complexities that the COVID-19 pandemic adds to the execution of
 those plans, the experience of FCI Estill on April 13 reflects just how well-trained and prepared
 our staff and leadership are to handle whatever the next crisis may be.

                                     HOME CONFINEMENT

         As the pandemic grew more widespread, the Bureau began aggressively screening the
 inmate population for inmates who were appropriate for transfer to RRC or Home Confinement
 for service of the remainder of their sentences. On March 26, 2020 and April 3, 2020, Attorney
 General Barr issued memoranda to the Bureau directing us to increase the use of Home
 Confinement, particularly at institutions that were markedly affected by COVID-19, for
 vulnerable inmates. The CARES Act, signed by President Trump on March 27, 2020, further
 expanded our ability to place inmates on Home Confinement by lifting the statutory limitations
 contained in Title 18 U.S.C. § 3624(c)(2) during the course of the pandemic. I am pleased to
 note that we currently have 6,120 inmates in RRC and 6,398 on Home Confinement. This is an
 124% increase in HC from March 26, 2020. There are an additional 985 who are scheduled to
 transfer to Home Confinement in the coming weeks. While we continue to make robust strides
 in these placements to reduce risk of spread to the inmate population and staff, public health and
 safety must remain our highest priority. The Attorney General has issued guidance as to which
 inmates should be considered for home confinement. Staff are conducting individualized
 assessments to ensure inmates are appropriate for community placement both from a public
 safety perspective and given their own specific needs and circumstances. Additionally, we must
 ensure inmates who release to Home Confinement have a viable residence in which to reside.
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 26 of 31                     PageID #: 966




          It should go without saying that while we are dedicated to the protection of our inmates’
 health and safety, we also have to consider—as the Attorney General’s guidance emphasized—
 that inmates who presented a risk of public safety because of their criminal acts or other factors
 cannot be released. Neither can we release inmates who would be worse off outside Bureau
 facilities than inside, such as those whose medical conditions could not be adequately cared for
 by health systems that are themselves overwhelmed by the response to COVID infections in the
 general community. Nor can we release inmates who do not have safe housing for themselves or
 housing that is not subject to appropriate safeguards for home confinement, which is still, after
 all, a form of incarceration for persons convicted of crimes whereby such persons are still
 serving a federal sentence.

                                         CONCLUSION
          I am honored to speak on behalf of the Bureau, the staff in our 122 institutions, and our
 administrative offices nationwide. Our mission is extremely challenging, but critical to the
 safety and security of the public, our staff, and the inmates we house. I thank the staff who, like
 first responders everywhere, are working long hours to mitigate the spread of COVID-19 in our
 facilities. The Bureau can be proud of this hard work, but we understand there is still more to do.
        Chairman Graham, Ranking Member Feinstein, and Members of the Committee, this
 concludes my formal statement.
                                     Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 27 of 31               PageID #: 967



                             Covid-19 Inmates in Treatment (in Hospital or in Isolation at a BOP Facility) Rate/5,000
                                                  Inmates by Day for BOP Operated Facilities
                                  Approximately 10 Percent of Inmates in BOP Facilities Tested as of 6/1/2020
             140

                                                                                                          124.53
             120

                                                                                                 108.29
                                                                                                            104.08
             100                                                                   95.89
                                                                                               95.89                               89.85
                                                                                                                   90.82
                                                                                                                                      89.13
             80                                                                                                87.76       90.82
Rate/5,000




                                                                                       76.34
                                                                 65.59             74.65                                                        64.66
                                                                           68.45                                                   71.16                62.25   60.25
             60
                                                                   57.01                                                                      62.27
                                                                51.66                                                                                     58.01

             40                                              42.37
                             28.89 32.06           27.43
                     25.84
                                30.37 31.57
                                         27.95 26.84 30.5
             20    24.36                     26.11


              0
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 28 of 31   PageID #: 968




              EXHIBIT B
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 29 of 31   PageID #: 969
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 30 of 31   PageID #: 970
Case 1:16-cr-00245-CG-N Document 183 Filed 09/29/20 Page 31 of 31   PageID #: 971
